Citation Nr: 0300867	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1946 to July 1947.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In July 1948, the veteran was granted service connection 
for bilateral hearing loss.  In June 1957, the veteran 
received notice of the proposed severance of service 
connection on the grounds that the earlier decision was 
CUE.  The severance was finalized in February 1958 with 
benefits to have been discontinued effective February 28, 
1958.  The veteran never submitted any evidence in 
rebuttal of this action and did not file an appeal.  

In January 2002, the veteran's accredited representative, 
on his behalf, attempted to submit new and material 
evidence to reopen his claim.  The veteran received a 
February 2002 letter informing him of the Veterans Claims 
Assistance Act in response to which he waived any 
assistance in developing evidence necessary to 
substantiate his claim.  The veteran indicated that other 
than previously submitted medical evidence of hearing 
loss, he had no further evidence.

In a February 2002 decision, the RO denied the veteran's 
claim for service connection on the grounds that the 
evidence submitted did not constitute new and material 
evidence.  The veteran filed his notice of disagreement 
and requested a de novo review of his case.  A Decision 
Review Officer issued a statement of the case in April 
2002 and in May 2002 the veteran filed his appeal.  


REMAND

In a June 2002 statement, the veteran argued that VA 
committed CUE when it severed service connection for the 
veteran's bilateral hearing loss.  The veteran contended 
that the RO erred in not establishing service connection, 
given that VA assumed the veteran's childhood measles 
caused his hearing loss without further development to 
support this conclusion. 

In this instance, the RO has not reviewed the February 
1958 rating decision in order to determine whether it was 
based on clear and unmistakable error.  The Board does not 
have jurisdiction to decide the issue of CUE in the first 
instance.  See Manlincon v. Gober, 12 Vet. App. 238 
(1999); 67 Fed. Reg. 3104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.31) (providing that the RO will respond 
to new issues not addressed in the statement of the case).  

A decision on the new and material evidence claim could 
have an adverse impact on the pending CUE claim.  Under 
the circumstances, the matter currently on appeal is 
inextricably intertwined with the pending claim of CUE in 
the February 1958 RO decision.  Thus, it is the Board's 
conclusion that it would be most appropriate to defer 
consideration on the two claims perfected for appeal until 
action on the CUE claim has been completed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

For the reasons stated, this case is REMANDED to the RO 
for the following actions:

The RO should take necessary steps to 
adjudicate the veteran's claim of CUE in the 
February 1958 decision that severed service 
connection for bilateral hearing loss.  In the 
event that the claim is denied, the RO should 
provide the veteran and his accredited 
representative with proper notification of his 
appellate rights.

Thereafter, if otherwise in order, the case should be 
returned to the Board for consideration of any issues for 
which a valid substantive appeal has been submitted.

The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action until 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




